Case 2:19-bk-54221      Doc 23      Filed 08/26/19 Entered 08/26/19 14:40:30          Desc Main
                                    Document     Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                    AT COLUMBUS

IN RE:                                           Case No. 2:19-bk-54221

Gary Lee Burba                                   Chapter 7
Mary Ellen Burba
aka Mary Ellen McKirgan                          Judge C. Kathryn Preston
aka Mary Ellen Hart,

                    Debtor.                      MOTION OF BAYVIEW LOAN SERVICING,
                                                 LLC FOR RELIEF FROM THE AUTOMATIC
                                                 STAY

                                                 (PROPERTY LOCATED AT 12000
                                                 SUMMERHAVEN DRIVE, HILLSBORO, OH
                                                 45133)



         Bayview Loan Servicing, LLC (the “Movant”) moves this Court, under §§ 361, 362, 363

and other sections of the Bankruptcy Reform Act of 1978, as amended (the "Bankruptcy Code") and

under Rules 4001, 6007 and other rules of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules") for an Order conditioning, modifying or dissolving the automatic stay imposed

by § 362 of the Bankruptcy Code. In support of this Motion, the Movant states:

                               MEMORANDUM IN SUPPORT

         1.    The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This

is a core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion is proper

under 28 U.S.C. §§ 1408 and 1409.

         2.    A copy of the General Warranty Deed to the subject property is attached as Exhibit

A. On December 13, 2012 the Debtors listed above (collectively, the "Debtors") obtained a loan



                                                1
Case 2:19-bk-54221       Doc 23     Filed 08/26/19 Entered 08/26/19 14:40:30           Desc Main
                                    Document     Page 2 of 8


from JPMorgan Chase Bank, N.A. in the amount of $97,700.00. Such loan was evidenced by a

promissory note dated December 13, 2012, (the "Note"), a copy of which is attached as Exhibit B.

        3.     To secure payment of the Note and performance of the other terms contained in it,

the Debtors executed a Mortgage dated December 13, 2012 (the "Security Agreement"). The

Security Agreement granted a lien on the real and/or personal property (the "Collateral") owned

by the Debtors, located at 12000 Summerhaven Drive, Hillsboro, OH 45133, and more fully

described in the Security Agreement.

        4.     The lien created by the Security Agreement was duly perfected by the filing of the

Security Agreement in the Office of the Highland County Recorder on December 28, 2012. A copy

of the Security Agreement is attached to this motion as Exhibit C. The lien is the 1st lien on the

Collateral.

        5.     The Note and Security Agreement were transferred as follows:

               The Note was transferred from JPMorgan Chase Bank, N.A. to Movant herein as

        evidenced by the blank endorsement on the Note. See Exhibit B.

               The Mortgage was transferred from JPMorgan Chase Bank, National Association

        to Bayview Loan Servicing, LLC as evidenced by the assignment recorded on

        04/17/2019 as evidenced by the document attached hereto as Exhibit D.

        6.     The value of the Collateral is $81,400.00. This valuation is based on Debtor's

Schedules.

        7.     As of July 1, 2019, there is due and owing on the Note the outstanding principal and

interest balance of $86,757.50.

        8.     Other parties known to have a n interest in the Collateral are:




                                                  2
Case 2:19-bk-54221         Doc 23       Filed 08/26/19 Entered 08/26/19 14:40:30           Desc Main
                                        Document     Page 3 of 8


        9.      The Movant is entitled to relief from the automatic stay under §§ 362(d)(1) and/or

362(d)(2) for these reasons:

        Debtors have failed to provide adequate protection for the lien held by the Movant for the

reasons set forth below.

This case is a Chapter 7 wherein debtor is in default for payment on the mortgage loan wherein the

last payment was applied to the payment due for the month of December 1, 2018 and there is no

equity for the benefit of the estate.

        10.     This Motion does not seek to affect the rights of the Chapter 7 Trustee.

        11.     Pursuant to LBR 4001-1(a)(1) Movant has completed the Exhibit and Worksheet

attached hereto as Exhibit E.

        WHEREFORE, Movant prays for an Order from the Court granting Movant relief from the

automatic stay of §362 of the Bankruptcy Code to permit Movant to proceed under law and for such

other and further relief to which the Movant may be entitled.




                                          /s/Joel K. Jensen
                                          Joel K. Jensen, Case Attorney
                                          Ohio Supreme Court Reg. No. 0029302
                                          Attorney for Bayview Loan Servicing, LLC
                                          LERNER, SAMPSON & ROTHFUSS
                                          P.O. Box 5480
                                          Cincinnati, OH 45201-5480
                                          (513) 241-3100
                                          (513) 241-4094 Fax
                                          (877) 661-7891 Toll Free Fax
                                          sohbk@lsrlaw.com




                                                   3
Case 2:19-bk-54221       Doc 23    Filed 08/26/19 Entered 08/26/19 14:40:30            Desc Main
                                   Document     Page 4 of 8


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Motion for Relief from Stay was served
electronically on the date of filing through the court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and by ordinary U.S. Mail on
August 26, 2019 addressed to:

Gary Lee Burba
7140 E. Main Street
South Solon, OH 43153

Mary Ellen Burba
aka Mary Ellen McKirgan
aka Mary Ellen Hart
7140 E. Main Street
South Solon, OH 43153




                                       /s/Joel K. Jensen
                                      Joel K. Jensen, Case Attorney
                                      Ohio Supreme Court Reg. No. 0029302
                                      Attorney for Bayview Loan Servicing, LLC
                                      LERNER, SAMPSON & ROTHFUSS
                                      P.O. Box 5480
                                      Cincinnati, OH 45201-5480
                                      (513) 241-3100
                                      (513) 241-4094 Fax
                                      (877) 661-7891 Toll Free Fax
                                      sohbk@lsrlaw.com




                                                1
Case 2:19-bk-54221        Doc 23     Filed 08/26/19 Entered 08/26/19 14:40:30             Desc Main
                                     Document     Page 5 of 8




                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                      AT COLUMBUS

IN RE:                                             Case No. 2:19-bk-54221

Gary Lee Burba                                     Chapter 7
Mary Ellen Burba
aka Mary Ellen McKirgan                            Judge C. Kathryn Preston
aka Mary Ellen Hart,

                    Debtors.                       NOTICE OF FILING OF MOTION OF
                                                   BAYVIEW LOAN SERVICING, LLC FOR
                                                   RELIEF FROM THE AUTOMATIC STAY

                                                   (PROPERTY LOCATED AT 12000
                                                   SUMMERHAVEN DRIVE, HILLSBORO, OH
                                                   45133)



                                      OFFICIAL FORM 20A

      Bayview Loan Servicing, LLC has filed papers with the Court to obtain relief from the
automatic stay.

       YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the
Court to consider your views on the motion for relief from stay, then within twenty-one (21)
days from the date of this notice, you or your attorney must:

*        File with the Court a written request for a hearing, and a written response setting forth the
         specific grounds explaining your position at:

Columbus Bankruptcy Court
U.S. Bankruptcy Court
170 North High Street
Columbus, OH 43215




                                                   2
Case 2:19-bk-54221       Doc 23    Filed 08/26/19 Entered 08/26/19 14:40:30             Desc Main
                                   Document     Page 6 of 8


If you mail your request or response to the court for filing, you must mail it early enough so the
court will receive it on or before the date stated above.


You must also mail a copy to:

Joel K. Jensen (0029302)
Trial Counsel - Attorney for Movant
LERNER, SAMPSON & ROTHFUSS
P.O. Box 5480
Cincinnati, OH 45202-4007
sohbk@lsrlaw.com

Joshua James Brown, Esq., Attorney for Debtor
500 S. Front Street
Suite 1200
Columbus, OH 43215
josh@joshbrownesq.com

Larry J. McClatchey, Trustee
65 East State Street
Suite 1800
Columbus, OH 43215
BGibson@keglerbrown.com

Office of the U.S. Trustee
170 N. High Street
Suite 200
Columbus, OH 43215
ustpregion09.cb.ecf@usdoj.gov

at the addresses listed thereon.




                                                 3
Case 2:19-bk-54221      Doc 23     Filed 08/26/19 Entered 08/26/19 14:40:30            Desc Main
                                   Document     Page 7 of 8


       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.


DATED: August 26, 2019


                                      /s/Joel K. Jensen
                                     Joel K. Jensen, Case Attorney
                                     Ohio Supreme Court Reg. No. 0029302
                                     Attorney for Bayview Loan Servicing, LLC
                                     LERNER, SAMPSON & ROTHFUSS
                                     P.O. Box 5480
                                     Cincinnati, OH 45201-5480
                                     (513) 241-3100
                                     (513) 241-4094 Fax
                                     (877) 661-7891 Toll Free Fax
                                     sohbk@lsrlaw.com




                                                4
Case 2:19-bk-54221       Doc 23    Filed 08/26/19 Entered 08/26/19 14:40:30            Desc Main
                                   Document     Page 8 of 8




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Notice of Filing Motion for Relief from Stay
was served electronically on the date of filing through the court’s ECF System on all ECF
participants registered in this case at the email address registered with the court and by ordinary
U.S. Mail on August 26, 2019 addressed to:

Gary Lee Burba
7140 E. Main Street
South Solon, OH 43153

Mary Ellen Burba
aka Mary Ellen McKirgan
aka Mary Ellen Hart
7140 E. Main Street
South Solon, OH 43153


                                        /s/Joel K. Jensen
                                      Joel K. Jensen, Case Attorney
                                      Ohio Supreme Court Reg. No. 0029302
                                      Attorney for Bayview Loan Servicing, LLC
                                      LERNER, SAMPSON & ROTHFUSS
                                      P.O. Box 5480
                                      Cincinnati, OH 45201-5480
                                      (513) 241-3100
                                      (513) 241-4094 Fax
                                      (877) 661-7891 Toll Free Fax
                                      sohbk@lsrlaw.com




                                                5
